DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Amendment
Amendment dated 01/25/2021 has been entered.
Claims 1, 8, and 15 have been amended.
Claims 4, 11, and 18 have been cancelled in the amendment.
Claims 1, 5-8, 12-15, and 19-20 remain pending in the application.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
On page 2 of 3 of Remarks, Section 1. Rejections, (A) the Applicant admits that Garlapati discloses, in relevant part, that if a customer specifies that the RTO 
The Examiner respectfully disagrees. On page 5 of the Office Action dated 11/17/2020, the Examiner noted paragraph [0027] and [0053], which teach that the specified RTO may correspond to the time within which the customer resources must be reproduced, and on page 10 of the Office Action, the Examiner noted FIG. 7 and [0062], which teaches an amount of time failover took and a comparison against RTO. This and further mappings are provided below for the amendment and the new clause relating to the time required to restore the servers using a previously to the backups for servers. Hence, the Examiner maintains that Garlapati fully discloses the independent claims 1, 8, and 15.
With regard to Applicant’s argument, on page 2 of 3 of Remarks, Section 1. Rejections, B, the Examiner submits that Garlapati in view of Dwarampudi discloses claims 5-7, 12-14, and 19-20 as provided below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Garlapati et al. (U.S. Patent Application Publication No. US 2016/0162378 A1), hereinafter Garlapati.

With regard to Claim 1, Garlapati teaches a method for cloud-based disaster recovery, the method comprising:
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the workloads configured based on user information provided at the client machine ([0018] where “the entity may interface with the disaster recovery service through a GUI to specify the one or more resources that are to be replicated and redundantly stored within the alternative data region specified”. [0033]-[0035] and FIG. 3, FIG. 4 teach customers or clients of a “computing resource provider that may interact with the service to provision and operate virtual computer systems that are instantiated on physical computing devices hosted and operated by the computing resource service provider”. The several applications and services taught are interpreted as workloads and physical computing devices as servers. [0033] teaches interface used by the customer or client.);  
determining if the workloads are compliant with one or more objectives comprising a recovery point objective (RPO) and a recovery time objective (RTO) ([0018] discloses an entity using a GUI for setting up a disaster recovery (DR) scenario “to specify the RPO, RTO and alternative data region to be utilized in the event of a failure” as well as “the one or more resources that are to be replicated and redundantly stored within the alternative data region specified.” [0019] teaches, “the entity may initiate a failover test to ensure that the reproduced data is available in the event of a failover event. The disaster recovery service may be configured to track any relevant metrics in order to verify that the failover has been performed successfully according to the entity specifications for the scenario”. 
[0027] also teaches the customer specifying parameters to the disaster recovery service such as RPO and RTO for variety of services and resources, i.e., workloads that the customer relies on. [0029] teaches “the disaster recovery service may be configured to observe and coordinate the failover process to ensure that the services and resources are made available according to the particular customer-set parameters”, which is interpreted to mean that the DR process is tested to check if services will meet the parameters set such as the RPO and RTO.);
wherein determining if the workloads are compliant with the one or more objectives comprises comparing information relating to polling intervals, which are used to obtain backup sets for each of the servers, with the RPO (FIG. 5, [0052] teaches that if a customer specifies that the RPO is set to be 15 minutes, the DR service may coordinate with the various services utilized by the customer to maintain reproductions of the resources used by these services according to the 
FIG. 8 and [0064]-[0069] further explain this with process 800 that uses RPO given by the customer and the services and resources selected by the customer that will be supported by the disaster recovery service. [0066]- [0068] further teach the reproduction of resources, and [0069] teaches checking whether the RPO is satisfied for these reproduced resources, including “the management sub-system may be configured to compare the reproduced resources to the source resources to ensure that the reproduced resources satisfy the RPO requirement.”   
FIG. 10, [0075]-[0077] teaches another example where using GUIs shows in FIG. 5-7 a customer may setup DR scenario for reproductions of customer resources for failover and includes RPO to prevent impact to customer’s business. [0077] teaches that “Based at least in part on the parameters specified in the executable instructions and the specific resources selected by the customer for reproduction, the selected service may determine 1004 the one or more actions that may be required to reproduce the necessary resources….  if the customer provides a short RPO time period, …  may cause the selected service to reproduce the necessary resources numerous times over a period of time to ensure that the RPO time period is satisfied.” The Examiner submits that all these teach that RPO obtained from the customer is used to obtain the backups. Furthermore, FIG. 7, [0062] teaches a testing of the disaster recovery scenario in which a customer may test corresponding RPO for each resource reproduced.)
 and comparing the RTO with a time required to restore the servers (Previously cited paras [0018]-[0019] disclose that a DR scenario is set up where parameusing a previously stored backup ([0017] teaches, “executable instructions may cause the various services to perform an initial replication of the computing resources used by the customer and, at a later time, update the replication process such that, in the event of a data region failure, the failover process may be able to occur in accordance with the RPO and RTO.” Examiner interprets the computing resources that were replicated initially to include previously stored backups. [0020] teaches the DR service is operated and maintained in a region apart from the original region and that the entity resources are replicated and transferred to an alternative data region. This is further explained in [0030] - [0032] with FIG. 2, including the teaching in [0031] that “one or more replicas of the customer’s resources” may be present in multiple data zones 206 within data regions 204. [0047] and FIG. 4 teach obtaining a snapshot of an existing virtual machine instance for a computing system service that is transmitted to an alternative data region. [0052] also teaches multiple backups of customer resources, “continuously maintain reproductions of these resources”, according to a certain RPO. All these are interpreted to teach previously stored backups.);
if the configured workloads are compliant with the one or more objectives, merging the workloads for creating a declaration comprising generated steps to which the servers are added ([0018] “Other parameters for a disaster recovery scenario include various parameters specifying various relationships (e.g., resource dependencies) among resources so that such relationships are preserved in the case of failover”; [0029] also teaches the DR service configured to ensure that “the services and resources are made available according to the particular customer-set parameters and according to the dependencies among the services and resources”, where the dependencies among the services and resources are interpreted as the steps; [0027] also teaches the same as resources provided by one service may rely on other services and customer may specify a number of services and resources that should be included in the failover scenario, which is considered the declaration);  and
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers ([0029] teaches failure that may cause initiation of failover process to restore customer access to services and resources included in the failover scenario. [0070] teaches the DR service performed upon failure.).

With regard to Claim 8, the nontransitory computer readable storage medium of Claim 8 performs the same steps as the method of Claim 1, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Garlapati. Garlapati further teaches nontransitory computer readable storage medium in [0088]-[0090], [0095]. 

With regard to Claim 15, the cloud-based server of a cloud-based computing platform of Claim 15 performs the same steps as the method of Claim 1, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Garlapati. 
With regard to Claim 15, the cloud-based server of Claim 15 performs the same steps as the method of Claim 1, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Garlapati. Garlapati further teaches a processor ([0083]) and a memory coupled to the processor ([0083]) and having stored thereon instructions that when executed by the processor configure the cloud-based server ([0081]-[0083]) to perform the method of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garlapati as applied to claims 1, 8, and 15 respectively, and further in view of Dwarampudi (U.S. Patent Application Publication No. US 2020/0183794 A1), hereinafter Dwarampudi.

With regard to Claim 5, Garlapati teaches the method of claim 1. 
While Garlapati teaches configured workloads for which RPO and RTO are provided and which are tested to see if they meet the client provided metrics ([0062], FIG. 7 where after the testing is complete, the test window 706 may be configured to display metrics associated with the failover process, for instance RPO for each resource and the amount of time the failover took and a comparison of this time against the RTO), Garlapati does not explicitly teach wherein if the configured workloads are non-compliant with the one or more objectives, further comprising marking the workloads as non- compliant. 
However, Dwarampudi teaches method wherein if the configured workloads are non-compliant with the one or more objectives, further comprising marking the workloads as non- compliant (Dwarampudi: FIG. 3, [0288]-[0297] teaches a system with primary data, secondary copies for evaluation and reporting of recovery readiness, including recovery point objectives (RPO) and recovery time objectives (RTO). [0292] teaches the use of RPO and RTO in the system for restoration of data, which is interpreted as a workload. [0297] teaches Report Server 370 that evaluates the recovery readiness and produces report that may be displayed on a console 371, and [0298] teaches that the console is capable of displaying graphical reports, hence it is interpreted as a GUI. FIG. 4, [0300]-[0301] show a system with a customer with multiple data storage management systems, which require recovery readiness report. [0302] teaches that multiple customers may receive their own segregated reports by the report server. A system component not meeting the RPO/RTO requirement described in a report is interpreted as being marked for non-compliance. FIG. 5, [0304]-[0313] teach an exemplary system with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garlapati to incorporate the teachings of Dwarampudi and provide a report to a customer with RPO and RTO analysis for workloads used by the customer. Doing so would be combining prior art elements according to known methods to improve protection and management of data by ensuring adherence to recovery metrics in high availability systems (Dwarampudi, [0037]). 

With regard to Claim 6, Garlapati in view of Dwarampudi teaches the method of claim 5, wherein if the configured workloads are non-compliant with the one or more objectives, further comprising sending an alert to a user (Dwarampudi: [0331], FIG. 6, Step 628 teaches generating the RPO readiness report for any reportable entity and transmitting it to the console 371 to the user.). 

With regard to Claim 7, Garlapati in view of Dwarampudi teaches the method of claim 6, wherein sending the alert to the user comprises sending one of an email, a text, or a graphical user interface to the user (Dwarampudi: [0331], FIG. 6, Step 628 teaches generating the RPO readiness report for any reportable entity and transmitting it to the console 371 to the user. [0298] teaches that the console is capable of displaying graphical reports and is a user interface, hence it is interpreted as a GUI.).

With regard to Claim 12, the nontransitory computer readable storage medium of Claim 12 performs the same steps as the method of Claim 5, and Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 13, the nontransitory computer readable storage medium of Claim 13 performs the same steps as the method of Claim 6, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 14, the nontransitory computer readable storage medium of Claim 14 performs the same steps as the method of Claim 7, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 19, the cloud-based server of Claim 19 performs the same steps as the method of Claim 5, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Garlapati in view of Dwarampudi. 

With regard to Claim 20, the cloud-based server of Claim 20 performs the same steps as the method of Claims 6 and 7, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claims 6 and 7 by the teachings of Garlapati in view of Dwarampudi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martos et al. (U.S. Patent Application Publication No. US 2016/0048438 A1) teaches a method for validating integrity of a source server backup includes receiving, at a recovery server, data indicating a state of a data storage unit associated with a source server, creating a virtual hard drive image from the received data, and storing, in memory of the recovery server, the created virtual hard drive image. See [0047]-[0050], which discloses a backup system that creates backups for virtual or physical machines and restores the backups as standby virtual or physical machines. Testing a backup includes measuring restoration metrics to determine if the backup meets predetermined restoration values, which can include, for example, maximum time to restore the backup.
The examiner notes that secondary reference Dwarampudi, although not used for the rejection of Claims 1, 8, and 15, also teaches the limitation regarding RTO compliance of stored backups. FIG. 5 and [0304]-[0307], [0313], among other paras in the reference, teaches RTO readiness checking with RTO analysis module 590, and RTO readiness reporting module 592. [0306] teaches analyzing RTO readiness evaluated based on information from past backups and/or restore operations. Also, see FIG. 8, FIG. 9 flowcharts, [0364] for analyzing RTO readiness for various customer data including virtual machines and servers. [0364] further teaches different types of backups for meeting RTO in different scenarios.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114